
	

115 S2243 IS: Voluntary Public Access Improvement Act of 2017
U.S. Senate
2017-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2243
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2017
			Mr. Daines (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to authorize funding for the voluntary public access and
			 habitat incentive program.
	
	
		1.Short title
 This Act may be cited as the Voluntary Public Access Improvement Act of 2017.
 2.Voluntary public access and habitat incentive programSection 1240R(f)(1) of the Food Security Act of 1985 (16 U.S.C. 3839bb–5(f)(1)) is amended— (1)by striking practicable, $50,000,000 and inserting the following: “practicable—
				
 (A)$50,000,000; (2)in subparagraph (A) (as so designated), by striking 2012 and $40,000,000 and inserting the following: “2012;
				
 (B)$40,000,000; and (3)in subparagraph (B) (as so designated), by striking the period at the end and inserting the following: “; and
				
 (C)$150,000,000 for the period of fiscal years 2019 through 2023..  